                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DISTRICT


APRIL MALONE and
CELITRIA WATSON,

       Plaintiffs,

v.                                                         No. 2:18-cv-02201-MSN-tmp

SHELBY COUNTY; PAUL HAGERMAN,
Assistant District Attorney, Individually
and in his Official Capacity; AUSTIN
SCOFIELD, Individually and in his
Official Capacity; CHRIS SCRUGGS,
Individually and in his Official Capacity;
CITY OF MEMPHIS; OFFICER
THURMOND RICHARDSON,
Individually and in his Official Capacity;
OFFICER JONATHAN OVERLY,
Individually and in his Official Capacity;
and OFFICER WILLIAM ACRED,
Individually and in his Official Capacity,

       Defendants.


                ORDER ADOPTING REPORT AND RECOMMENDATION


       Before the Court is the Magistrate Judge’s Report and Recommendation, filed April 24,

2019. (ECF No. 80.) The report recommends that Assistant District Attorney Paul Hagerman,

Assistant District Attorney Austin Scofield, and Assistant District Attorney Chris Scruggs’

(collectively, the “ADA Defendants”) Motion to Dismiss, (ECF No. 77), be granted. (ECF No. 80

at Page ID 311–12.) Plaintiffs filed “Plaintiffs’ Appeal from Magistrate Judge’s Order Dismissing

Complaint Against All Assistant District Attorneys” on May 6, 2019. (ECF No. 78.) Although
not labeled as an objection to the Magistrate Judge’s report and recommendation, the Court will

treat it as such and refer to the response as an objection.

       For the following reasons, Plaintiffs’ objection is OVERRULED. The report is

ADOPTED. Plaintiffs’ claims in this matter against the ADA Defendants are DISMISSED

WITH PREJUDICE.

                                    STANDARD OF REVIEW

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a de

novo or any other standard—those aspects of the report and recommendation to which no objection

is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

Objections to any part of a magistrate judge's disposition “must be clear enough to enable the

district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50 F.3d

373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is to

“focus attention on those issues . . . that are at the heart of the parties' dispute.”). Each objection

to the Magistrate Judge's recommendation should include how the analysis is wrong, why it was




                                                  2
wrong and how de novo review will obtain a different result on that particular issue. Howard v.

Sec'y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

         A general objection, or one that merely restates the arguments previously presented and

addressed by the magistrate judge, does not sufficiently identify alleged errors in the report and

recommendation. Id. When an objection reiterates the arguments presented to the magistrate judge,

the report and recommendation should be reviewed for clear error. Verdone v. Comm'r of Soc.

Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez v.

United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); accord Equal Employment Opportunity

Comm'n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                             ANALYSIS

         Unfortunately, Plaintiffs’ objection to the Magistrate Judge’s report does not explain how

the report’s analysis is wrong, why it was wrong, or how de novo review would result in a different

conclusion. Plaintiffs merely reiterate the points already made in their Complaint and response to

the ADA Defendants’ motion to dismiss. See Howard, 932 F.2d at 509.

         The Magistrate Judge found that Plaintiffs waived the claims against the ADA Defendants

in this matter because they filed this lawsuit in March 2018, prior to filing claims with the

Tennessee Claims Commission in August 2018. 1 (See ECF No. 80 at PageID 316–18.) Plaintiffs

acknowledged in their response to the ADA Defendants’ motion that they “filed a complaint with

the Tennessee Claims Commission in August 2018.” (ECF No. 78 at PageID 296). In their

objection to the Magistrate Judge’s report, Plaintiffs reiterate that they “filed their lawsuit in March

2018, prior to filing anything with the Claims Commission.” (ECF No. 82 at PageID 329.) The




1
    See Tenn. Code Ann. § 9-8-307(b).
                                                   3
Court, therefore, ADOPTS the Magistrate Judge’s recommendation that the ADA Defendants’

motion to dismiss be granted on this basis.

       The Magistrate Judge also recommends that the ADA Defendants be dismissed because,

in addition to the waiver discussed above, they are immune from suit. (See ECF No. 80 at PageID

319–26.) The report found that the ADA Defendants were immune from suit for any claims against

them in their official capacities due to sovereign immunity. 2 (Id. at PageID 320–22.) The report

also found that, although Plaintiffs do not state whether they are suing the ADA Defendants in

their official or individual capacities, the ADA Defendants are entitled to absolute prosecutorial

immunity to the extent that Plaintiffs assert any claims against them in their individual capacities.

(Id. at PageID 322–26.) Plaintiffs fail to address sovereign immunity and prosecutorial immunity

in their objection to the Magistrate Judge’s report. (See ECF No. 81 PageID 330.) They instead

say, “ADA Defendants are not immune from liability when they violate a person’s due process

rights,” while citing to Eighth Circuit cases, but do not explain how that applies to their case or

how the Magistrate Judge was wrong in the report. (Id.) As such, the Court ADOPTS the

Magistrate Judge’s recommendation that the Plaintiffs’ claims against the ADA Defendants should

likewise be dismissed because the ADA Defendants are immune from suit.

       Because Plaintiffs’ objection reiterates the claims presented to the Magistrate Judge and

fails to sufficiently identify errors in the report, the Court may review the report for clear error.

See Verdone, 2018 WL 1516918, at *2. The Court has reviewed the report for clear error and finds

none. Accordingly, Plaintiffs’ objection is OVERRULED.




2
 “To the extent plaintiffs allege claims against the ADA Defendants under § 1983, the ADA
Defendants may not be held liable under that statute.” 42 U.S.C. § 1983; (ECF No. 80 at PageID
321).


                                                 4
       Plaintiffs filed a motion to amend complaint on March 1, 2019, that is still pending before

this Court. 3 (ECF No. 74.) That motion only requests amendment to add “facts, previously

unknown, which would clarify the City of Memphis’s conduct for the 1983, Tennessee

Government Tort Liability Act and negligence causes of action.” (Id. at PageID 253.) Rule 15(a)

declares that leave to amend “shall be freely given when justice so requires.” The Supreme Court

has held that leave to amend should normally be granted unless there is some “apparent or declared

reason” not to allow the amendment. Foman v. Davis, 371 U.S. 178, 182 (1962). One reason for

not allowing an amendment is that the amendment would be futile. Id. “A proposed amendment

is futile if the amendment could not withstand a Rule 12(b)(6) motion to dismiss.” Rose v. Hartford

Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000) (citing Thiokol Corp. v. Dep't of

Treasury, State of Michigan, Revenue Div., 987 F.2d 376, 382–83 (6th Cir. 1993)).

       The Court finds that Plaintiffs’ amendment would be futile as to the ADA Defendants.

Plaintiffs’ amendment would not address the claims against the ADA Defendants, but would

address the claims against Defendant City of Memphis.          Accordingly, Plaintiffs’ proposed

amendment is futile because after amendment, the claims against the ADA Defendants could not

withstand a Rule 12(b)(6) motion to dismiss, and therefore, any request for leave to amend as to

the claims against the ADA Defendants is DENIED.

       On March 23, 2018, the Plaintiffs each filed a motion for leave to proceed in forma

pauperis. (ECF Nos. 2, 3.) Title 28 U.S.C. § 1915(a)(3) provides that an appeal may not be taken




3
  The Plaintiffs’ motion to amend does not mention the ADA Defendants and is in response to
another report and recommendation addressing Defendant City of Memphis’s motion to dismiss
(ECF No. 50). This Court simply references that motion to amend here to make the record clear
that if the Court grants Plaintiffs’ motion to amend as to the claims against Defendant City of
Memphis, Plaintiffs may not amend their claims as to the ADA Defendants because Plaintiffs did
not seek to do so in their motion to amend or elsewhere.
                                                5
in forma pauperis if the trial court certifies in writing that an appeal would not be taken in good

faith. The good faith standard is an objective one. Coppedge v. United States, 369 U.S. 438, 445

(1962). An appeal is not taken in good faith if the issues presented are frivolous. Id. The same

considerations that led this Court to dismiss Plaintiffs’ claims against the ADA Defendants also

compel this Court to conclude that if Plaintiff appeals, then that appeal would not be taken in good

faith.

         For the same reasons that this Court is adopting the report and recommendation, overruling

Plaintiffs’ objection, and denying their request to amend their complaint as to the ADA

Defendants, this Court CERTIFIES that an appeal as to the ADA Defendants would not be taken

in good faith and that Plaintiffs may not proceed on appeal in forma pauperis.

                                         CONCLUSION

         For the foregoing reasons, the Magistrate Judge’s report and recommendation is

ADOPTED. Plaintiffs’ objection is OVERRULED and their motion to amend complaint is

DENIED as to the ADA Defendants. The Court CERTIFIES that any appeal taken by Plaintiffs

in this matter would not be taken in good faith and that Plaintiff may not proceed on appeal in

forma pauperis. All of Plaintiff’s claims against the ADA Defendants in this matter are

DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED this 7th day of August, 2019.

                                                     s/ Mark S. Norris
                                                     MARK S. NORRIS
                                                     UNITED STATE DISTRICT JUDGE




                                                 6
